[Cite as State v. Snelling, 2013-Ohio-2633.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

STATE OF OHIO                                      JUDGES:
                                                   Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                         Hon. Patricia A. Delaney, J.
                                                   Hon. Craig R. Baldwin, J.
-vs-
                                                   Case No. 12CA79
REGINALD SNELLING

        Defendant-Appellant                        OPINION




CHARACTER OF PROCEEDING:                       Appeal from the Richland County Court of
                                               Common Pleas, Case No. 10-CR-43 D


JUDGMENT:                                      Affirmed


DATE OF JUDGMENT ENTRY:                         June 21, 2013


APPEARANCES:


For Plaintiff-Appellee                         For Defendant-Appellant


JAMES J. MAYER, JR.                            JAMES L. BLUNT, II
PROSECUTING ATTORNEY                           445 West Longview Avenue
RICHLAND COUNTY, OHIO                          Mansfield, Ohio 44903

BY: JILL M. COCHRAN
Assistant Richland County Prosecutor
38 South Park Street
Mansfield, Ohio 44902
Richland County, Case No. 12CA79                                                             2

Hoffman, P.J.


       {¶1}   Defendant-appellant Reginald Snelling appeals his sentence entered by

the Richland County Court of Common Pleas. Plaintiff-appellee is the state of Ohio.

                                 STATEMENT OF THE CASE1

       {¶2}   On June 8, 2010, Appellant was found guilty by a jury of abduction, failure

to comply with an order or signal of a police officer and assault on a police officer. Via

Sentencing Entry of June 15, 2010, Appellant was sentenced to seven years in prison

and a mandatory three year term of post-release control.

       {¶3}   On June 14, 2010, Appellant filed a direct appeal from his conviction with

this Court in State v. Snelling, Fifth Dist. Case No. 10-CA-94. This Court affirmed

Appellant’s conviction via Judgment Entry of June 22, 2011. See, State v. Snelling, 5th

Dist. No. 10-CA-94, 2011-Ohio-3222.

       {¶4}   On October 11, 2011, Appellant filed a pro se motion to vacate his

sentence and for appointment of counsel. Via Judgment Entry of December 8, 2011,

the trial court overruled Appellant’s motion.

       {¶5}   On April 9, 2012, Appellant filed a pro se motion for sentencing.         His

motion was denied via Judgment Entry filed August 9, 2012.

       {¶6}   It is from that entry, Appellant prosecutes this appeal, assigning as error:

       {¶7}   “I. THE TRIAL COURT ERRED BY FAILING TO ORALLY PRONOUNCE

NOTIFICATION OF THE IMPOSITION OF POST RELEASE CONTROL AND THE




1
  A rendition of the underlying facts is unnecessary for our resolution of the within
appeal.
Richland County, Case No. 12CA79                                                       3


CONSEQUENCES OF A VIOLATION OF POST RELEASE CONTROL; THEREBY

RENDERING THE SENTENCING VOID.”

      {¶8}   In the sole assigned error, Appellant maintains the trial court erred during

his sentencing in failing to orally pronounce the time period of post-release control and

the consequences of violation as statutorily mandated by R.C. 2943.032. Appellant

maintains his sentence is therefore void.

      {¶9}   R.C. 2943.032 reads,

      {¶10} “Prior to accepting a guilty plea or a plea of no contest to an indictment,

information, or complaint that charges a felony, the court shall inform the defendant

personally that, if the defendant pleads guilty or no contest to the felony so charged or

any other felony, if the court imposes a prison term upon the defendant for the felony,

and if the offender violates the conditions of a post-release control sanction imposed by

the parole board upon the completion of the stated prison term, the parole board may

impose upon the offender a residential sanction that includes a new prison term of up to

nine months.”

      {¶11} The statute pertains to the trial court’s acceptance of a guilty plea or of a

plea of no contest. As set forth in the Statement of the Case, supra, Appellant was

convicted of the charges following a jury trial. Therefore, Appellant’s reliance on R.C.

2943.032 is misplaced. For the same result see, State v. Reid, 2nd Dist. No. 24841,

2012-Ohio-2666 and State v. Panza, 8th Dist. No. 841777, 2005-Ohio-94.

      {¶12} The sole assignment of error is overruled.
Richland County, Case No. 12CA79                                              4


      {¶13} Appellant’s sentence in the Richland County Court of Common Pleas is

affirmed.

By: Hoffman, P.J.

Delaney, J. and

Baldwin, J. concur

                                       s/ William B. Hoffman _________________
                                       HON. WILLIAM B. HOFFMAN


                                       s/ Patricia A. Delaney _________________
                                       HON. PATRICIA A. DELANEY


                                       s/ Craig R. Baldwin ___________________
                                       HON. CRAIG R. BALDWIN
Richland County, Case No. 12CA79                                                        5


           IN THE COURT OF APPEALS FOR RICHLAND COUNTY, OHIO
                        FIFTH APPELLATE DISTRICT


STATE OF OHIO                              :
                                           :
       Plaintiff-Appellee                  :
                                           :
-vs-                                       :         JUDGMENT ENTRY
                                           :
REGINALD SNELLING                          :
                                           :
       Defendant-Appellant                 :         Case No. 12CA79


       For the reason stated in our accompanying Opinion, Appellant’s sentence in the

Richland County Court of Common Pleas is affirmed. Costs to Appellant.




                                           s/ William B. Hoffman _________________
                                           HON. WILLIAM B. HOFFMAN


                                           s/ Patricia A. Delaney _________________
                                           HON. PATRICIA A. DELANEY


                                           s/ Craig R. Baldwin ___________________
                                           HON. CRAIG R. BALDWIN